DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 8/31/2017 and the Remarks, Amendments, and Terminal Disclaimer filed on 10/19/2020.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, 

Claim 9 recites [a]n information handling system comprising, thus a manufacture, one of the four categories of patentable subject matter.   However, Claim 1 further recites generating, by the system, a predicted answer to the test question based on an answer key modification history associated with the test question if there is not a match between the first answer and the answer key; generating, by the system, an accuracy score based on how closely the predicted answer matches the first answer, each of which is, under a broadest reasonable interpretation of the claim language, a mental process.  For example, but for the recitation of generic computer components, the above limitations in the context of this claim encompasses generating, by the system, a predicted answer to the test question (corresponds to a mental process in the form of an evaluation) and generating, by the system, an accuracy score (corresponds to a mental process in the form of an evaluation).  Thus, Claim 9 recites mental processes.
directed to the abstract idea.
Finally, Claim 9, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receiving, by the system, a first answer generated from a system capable of answering questions in response to a test question from an answer key” and “presenting, by the system, an indication that the answer key should be updated with the predicted answer or the first answer if the accuracy score indicates there is a match between the predicted answer and first answer” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  Further, the additional element of “a set of instructions stored in the memory and executed by at least one of the processors to evaluate an answer key for accuracy using an answer key modification history, wherein the set of instructions are executable to perform actions of” is an instruction to apply the judicial exception (see MPEP § 2106.05(f)) and also does not provide an inventive concept. The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP 2106.05(f)). Taken alone or in 

Claim 10, dependent upon Claim 9, only recites additional steps which are mental processes (analyzing and computing), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 11, dependent upon Claim 9, only recites additional steps which are mental processes (applying NLP), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 12, dependent upon Claim 9, only recites additional steps which are mental processes (applying a statistical analysis), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 13, dependent upon Claim 9, only recites additional steps which are mental processes (identifying a mismatch), which remain part of the abstract idea. The 

Claim 14, dependent upon Claim 9, only recites additional steps which are mental processes (comparing the answers), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.


Claim 15 recites [a] computer program product stored in a computer readable storage medium, thus a manufacture, one of the four categories of patentable subject matter.   However, Claim 15 further recites generating, by the system, a predicted answer to the test question based on an answer key modification history associated with the test question if there is not a match between the first answer and the answer key; generating, by the system, an accuracy score based on how closely the predicted answer matches the first answer, each of which is, under a broadest reasonable interpretation of the claim language, a mental process.  For example, but for the recitation of generic computer components, the above limitations in the context of this claim encompasses generating, by the system, a predicted answer to the test question (corresponds to a mental process in the form of an evaluation) and generating, by the system, an accuracy score (corresponds to a mental process in the form of an evaluation).  Thus, Claim 15 recites mental processes.
            Claim 15 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “computer program product stored in a computer readable storage medium”, “computer instructions that, when executed by an information handling system, causes the system to evaluate question-answer pairs in an answer key by”, “receiving, by the system, a first answer generated from a system capable of answering questions in response to a test question from an answer key” and “presenting, by the system, an indication that the answer key should be updated with the predicted answer or the first answer if the accuracy score indicates there is a match between the predicted answer and first answer”.  First, the additional element of “computer instructions that, when executed by an information handling system, causes the system to evaluate question-answer pairs in an answer key by” is an instruction to apply the judicial exception (see MPEP § 2106.05(f)).  Second, the additional element of “receiving, by the system, a first answer generated from a system capable of answering questions in response to a test question from an answer key” is both insignificant data gathering (see MPEP § 2106.05(g)) and amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)).  Third, the additional element of “presenting, by the system, an indication that the answer key should be updated with the predicted answer or the first answer if the accuracy score indicates there is a match between the predicted answer and first answer” is an insignificant post solution activity such as printing or displaying results (see MPEP § directed to the abstract idea.
Finally, Claim 15, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receiving, by the system, a first answer generated from a system capable of answering questions in response to a test question from an answer key” and “presenting, by the system, an indication that the answer key should be updated with the predicted answer or the first answer if the accuracy score indicates there is a match between the predicted answer and first answer” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  Further, the additional element of “a set of instructions stored in the memory and executed by at least one of the processors to evaluate an answer key for accuracy using an answer key modification history, wherein the set of instructions are executable to perform actions of” is an instruction to apply the judicial exception (see MPEP § 2106.05(f)) and also does not provide an inventive concept. The execution of an abstract idea via generic computer processors and 

Claim 16, dependent upon Claim 15, only recites additional steps which are mental processes (analyzing and computing), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 17, dependent upon Claim 15, only recites additional steps which are mental processes (applying NLP), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 18, dependent upon Claim 15, only recites additional steps which are mental processes (applying a statistical analysis), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

19 dependent upon Claim 15, only recites additional steps which are mental processes (identifying a mismatch), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 20, dependent upon Claim 15, only recites additional steps which are mental processes (comparing the answers), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Response to Arguments

Applicant’s arguments, amendments, and Terminal Disclaimer, filed on 10/19/2020, with respect to the non-statutory, non-provisional, obviousness type double patenting rejection of claims 9-20 have been fully considered and are persuasive. The non-statutory, non-provisional, obviousness type double patenting rejection of claims 9-20 has been withdrawn.

Applicant’s arguments and amendments, filed on 10/19/2020, with respect to the 35 USC § 103 rejection of claims 9-20 have been fully considered and are persuasive. 

Claim 1

generating, by the system, a predicted answer to the test question based on an answer key modification history associated with the test question if there is not a match between the first answer and the answer key;  . . .
presenting, by the system, an indication that the answer key should be updated with the predicted answer or the first answer may have a problem if the accuracy score indicates there is a match between the predicted answer and first answer.

The closest prior art of record Allen (US 20150170057) discloses a method for improving a question and answering system, but fails to disclose generating, by the system, a predicted answer to the test question based on an answer key modification history as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 9-20 has been withdrawn.

Applicant’s arguments and amendments, filed on 10/19/2020, with respect to the 35 USC § 101 rejection of claims 9-20 have been fully considered and are not persuasive.

prima facie showing to support the assertions that the claims recite an abstract idea without reciting additional elements that amount to significantly more than the judicial exception”, and that the “rejection analysis fails to apply the current eligibility guidance”.  Examiner respectfully disagrees.  In the clarified rejection above, there are two limitations that are clearly identified as abstract ideas in that they are mental processes.  For example, claim 9 recites generating, by the system, a predicted answer to the test question based on an answer key modification history associated with the test question if there is not a match between the first answer and the answer key; generating, by the system, an accuracy score based on how closely the predicted answer matches the first answer, each of which is, under a broadest reasonable interpretation of the claim language, a mental process.  For example, but for the recitation of generic computer components, the above limitations in the context of this claim encompasses generating, by the system, a predicted answer to the test question (corresponds to a mental process in the form of an evaluation) and generating, by the system, an accuracy score (corresponds to a mental process in the form of an evaluation).  Both limitations are mental processes that are evaluations that can be practically performed in the human mind or by using a pen and paper.  Applicant asserts that these two limitations cannot be practically performed in the human mind (or with the use of a pen and paper to facilitate the evaluation) without any concrete evidence to support this assertion.  Under a broadest reasonable interpretation of the claim language, generating the predicted answer based on a modification history and generating an can be practically performed by the human mind.  

On page 8 of the remarks, Applicant further argues that “there are additional elements that the Examiner should have identified when evaluating the integration of the judicial exception into a practical application”.  As noted in the 101 rejection above, Examiner has addressed all additional elements of the claim, and has concluded that they neither integrate the invention into a practical application nor do they contain an inventive concept which provides significantly more than the abstract idea.

On page 9, second paragraph of the remarks, Applicant further argues that “the rejection analysis has failed to make the required prima facie showing under Step 2B – that Applicant’s additional claimed combination of elements is well-understood, routine, or conventional.  As noted in the 101 rejection above, the independent claims, taken as a whole, do not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receiving, by the system, a first answer generated from a system capable of answering questions in response to a test question from an answer key” and “presenting, by the system, an indication that the answer key Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  Further, the additional element of “a set of instructions stored in the memory and executed by at least one of the processors to evaluate an answer key for accuracy using an answer key modification history, wherein the set of instructions are executable to perform actions of” is an instruction to apply the judicial exception (see MPEP § 2106.05(f)) and also does not provide an inventive concept. The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP § 2106.05(f)). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.  This analysis of Step 2B has established a prima facie showing by citing both to the MPEP and to case law.

Last, on page 9, last paragraph of the Remarks, Applicant argues that the limitation “presenting, by the system, an indication that the answer key should be updated with the predicted answer or the first answer if the accuracy score indicates there is a match between the predicted answer and the first answer” amounts to an inventive concept that adds significantly more than the abstract idea.  Applicant further alleges that this limitation corresponds to a list of eligible limitations as disclosed in see MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55).  

Accordingly, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 9-20 STANDS.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125